We do not pass upon the question of whether buildings, other than the one specified in the complaint, would be a violation of the zoning ordinance referred to. It is sufficient for this appeal to say the *Page 552 
injunction should be limited to the building mentioned in the complaint. To this extent the town should be enjoined.
The judgment appealed from, therefore, should be modified as stated in this memorandum, and as thus modified affirmed, without costs to either party.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Judgment modified.